IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,265-03


KEVIN ERIC ROSS, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-1060411-N IN THE 195TH DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 195th District Court of Dallas County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  He also contends that he filed a second habeas
application in this cause and that Respondent, the District Clerk of Dallas County, has not assigned
the application a file number or forwarded it to the State.  Tex. Code Crim. Proc. art. 11.07, § 3(b).
	On September 26, 2012, we held this application in abeyance and ordered Respondent to file
a response.  Regarding Relator's first application, in our abeyance order we said that Respondent
shall submit the record on such application, submit a copy of a timely filed order that designates
issues (ODI) to be investigated, or state that Relator has not filed an application for a writ of habeas
corpus in Dallas County. "Should the response include an order designating issues," we wrote,
"proof of the date the district attorney's office was served with the habeas application shall also be
submitted with the response."
	On October 3, we received a response.  Respondent said that Relator's second habeas
application was assigned a new cause number and sent to the State on September 27.  Respondent
also included a copy of an ODI entered on June 28, 2012, in response to Relator's first application. 
Yet, despite the plain language in our abeyance order, Respondent submitted no proof of the date the
district attorney's office was served with Relator's first application.  This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 15 days of the date of this order.


Filed: October 24, 2012
Do not publish